DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: April 11, 2022.
Claims 1-5 are currently pending.  Claims 1-5 have been amended.  No claims have been canceled or are new.

Specification
The Amendment to the Specification filed on April 11, 2022 has been entered.

Response to Arguments
The Objection to the Specification
Applicant’s arguments, see REMARKS page 10, with respect to the objection to the title have been fully considered and are persuasive.  The objection of the title has been withdrawn. 

The Rejection of Claims 1-5 Under §103
Applicant’s arguments, see REMARKS pages 10-18, with respect to the rejection of claims 1-5 have been fully considered and are persuasive.  The rejection of claim 1-5 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 10-18) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the sensor elements of the first bridge circuit and the sensor elements of the second bridge circuit are arranged along a circumference of part of a circle about a center of the sensor elements, each of the magnetoresistive elements of the first and second bridge circuits has an end positioned around the center of the sensor elements, and the magnetic sensor is arranged so that an empty space extends between a detection edge of the substrate that is closest to a detected object and the center of the sensor elements to allow the center of the sensor elements to be closer to the detected object,” when used in combination with all other limitations of claim 1.
	Claims 2-4 are allowed for depending on claim 1.
Regarding independent claim 5, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the sensor elements of the first bridge circuit and the sensor elements of the second bridge circuit are arranged along a semicircle about a first center of the sensor elements of the first bridge pair, and each of the magnetoresistive elements of the first and second bridge circuits has an end positioned around the first center of the sensor elements; and …; wherein the sensor elements of the third bridge circuit and the sensor elements of the fourth bridge circuit are arranged along a semicircle about a second center of the sensor elements of the second bridge pair, and each of the magnetoresistive elements of the third and fourth bridge circuits has an end positioned around the second center of the sensor elements, and wherein the second center of the sensor elements of the second bridge pair is opposed toward the first center of the sensor elements of the first bridge pair,” when used in combination with all other limitations of claim 5.

The closest references are found based on the updated search:
a)  Sudo et al. discloses “Rotation angle detecting device” (see 7064537)
b)  Kawano et al. discloses “Magnetic position detection apparatus” (see 9091565)
c)  Komasaki et al. discloses “Rotating field sensor” (see 2012/0119729)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-5 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867